Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
Amended claims filed 2/1/22 are acknowledged; claims 1, 3-9, 12-14, and 17 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-9, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dietz et al. (US 9016381).
CLAIM 1:  Dietz discloses an apparatus.  The apparatus comprises a variable orifice choke (120) disposed within a riser (30).  The riser connected between a drilling platform (20) and a wellbore (under wellhead 40) (see Fig. 1).  The variable orifice choke is disposed within the riser such that a drill string extends through each of the variable orifice choke and the riser (see Fig. 2).  A control unit (80) in signal communication with the variable orifice choke (see col. 1, lines 50-63).  The control unit is operable to control a flow area of the variable orifice choke such that a selected fluid pressure is maintained in the wellbore (see col. 4, lines 4-14).  The variable orifice choke comprises a housing having a coupling at longitudinal ends thereof for connection between two selected segments of the riser (see Fig. 2).  A 
CLAIM 6:  An internal diameter of the closure element is substantially the same as an internal diameter of the riser when the closure element is fully opened (see Fig. 2).
CLAIM 7:  An umbilical line (70) forms a signal connection between the variable orifice choke and the control unit.
CLAIM 8:  A lower end of the riser comprises a lower marine riser package (64) coupled to a well pressure control apparatus (62), the well pressure control apparatus coupled to an upper end of a casing disposed in the wellbore (Fig. 1).
CLAIM 9:  This method is inherent to the structure of claim 1.
CLAIM 14:  This method is inherent to the structure of claim 6.
CLAIM 17:  The cross-sectional flow area is defined between an interior surface of the remotely operable closure element and an exterior of the drill string (see Fig. 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Beeman et al. (US 4094492).
Dietz discloses the elements of claims 1 and 9 as discussed above.
Dietz fails to disclose the closure element comprises an iris type variable flow orifice.
Beeman discloses a variable orifice with an iris shutter (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Dietz to have the iris type variable flow orifice as described in the claim as a substitution of .
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Patel (US 20030168220).
Dietz discloses the elements of claims 2 and 11 as discussed above.
Dietz fails to disclose the closure element comprises an inflatable bladder.
Patel discloses an inflatable bladder as a flow control device (44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Dietz to have an inflatable bladder as described in the claim as a substitution of one known variable flow orifice for another as Patel teaches that the inflatable bladder can be used for controlling material such as gas and fluid flow (see paragraph 0016) and would function in the same manner in the system of Shanks to control the fluid within.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Rajabi et al. (US 9068420).
CLAIM 5:  Dietz discloses the elements of claim 1 as discussed above.
Dietz fails to disclose wherein the coupling at each longitudinal end comprises a mating flange.
Rajabi discloses a choke valve.
Rajabi discloses connecting the valve to the riser via a mating flange (stops 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Dietz to include a mating flange of Rajabi as described in the claims as a combination of known prior art elements in which the flanges would perform the known function of combining the two elements in a secure manner.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/1/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW R BUCK/Primary Examiner, Art Unit 3679